Exhibit 10.6
THE J. M. SMUCKER COMPANY
DEFERRED STOCK UNITS AGREEMENT
(For Non-U.S. Taxpayers)
[(With Dividend Equivalents)]
     WHEREAS,                      (the “Grantee”) is an employee of The J. M.
Smucker Company, an Ohio corporation (the “Company”); and
     WHEREAS, the execution of an agreement in the form hereof (this
“Agreement”) has been authorized by a resolution of the Executive Compensation
Committee (the “Committee”) of the Board of Directors of the Company, pursuant
to                      (the “Plan”), as of                      (the “Date of
Grant”);
     NOW, THEREFORE, the Company hereby grants to the Grantee
                     Deferred Stock Units (as defined in the Plan) (the
“Deferred Stock Units”), effective as of the Date of Grant, subject to the terms
and conditions of the Plan and the following additional terms, conditions,
limitations and restrictions.
ARTICLE I
DEFINITIONS
     All terms used herein with initial capital letters and not otherwise
defined herein that are defined in the Plan shall have the meanings assigned to
them in the Plan.
ARTICLE II
CERTAIN TERMS OF THE DEFERRED STOCK UNITS

1.        Grant of Deferred Stock Units. The Deferred Stock Units covered by
this Agreement are granted to the Grantee effective on the Date of Grant and are
subject to and granted upon the terms, conditions and restrictions set forth in
this Agreement and in the Plan. The Deferred Stock Units shall become vested in
accordance with Section 3 hereof. Each Deferred Stock Unit shall represent one
hypothetical share of Common Stock, without par value of the Company (the
“Common Stock”) and shall at all times be equal in value to one share of Common
Stock. The Deferred Stock Units will be credited to the Grantee in an account
established for the Grantee until payment in accordance with Section 4 hereof.  
2.        Restrictions on Transfer of Deferred Stock Units. Neither the Deferred
Stock Units granted hereby [(and any applicable dividend equivalents) ]nor any
interest therein or in the Common Stock related thereto shall be transferable
prior to payment other than by will or pursuant to the laws of descent and
distribution (or to a designated beneficiary in the event of the Grantee’s
death).

 



--------------------------------------------------------------------------------



 



3.        Vesting of Deferred Stock Units.

  (a)        The Deferred Stock Units shall become vested on the fourth
anniversary of the Date of Grant, which such date will be ___ (the “Vesting
Date”) if the Grantee shall have remained in the continuous employ of the
Company or a Subsidiary during that four (4) year period. Any Deferred Stock
Units not vested will be forfeited, except as provided in Section 3(b) below, if
the Grantee ceases to be continuously employed by the Company prior to the
Vesting Date. Deferred Stock Units may also be forfeited in the event the Board
determines the Grantee has engaged in Detrimental Activity as such term is
defined in the Plan.     (b)        Notwithstanding the provisions of
Section 3(a), all of the Deferred Stock Units shall immediately become
nonforfeitable (each, a “Vesting Event”) (i) if the Grantee dies or becomes
permanently disabled while in the employ of the Company or a Subsidiary during
the four-year period from the Date of Grant, (ii) if, at any time during the
four-year period from the Date of Grant, the Grantee is age 60 with at least ten
years of service with the Company, or (iii) if a Change in Control occurs during
the four-year period from the Date of Grant while the Grantee is employed by the
Company or a Subsidiary.

4.        Issuance of the Common Stock.

  (a)        The Company will issue to the Grantee the Common Stock underlying
the vested Deferred Stock Units on the Vesting Date or, if earlier, upon the
occurrence of a Vesting Event.     (b)        Except to the extent permitted by
the Company and the Plan, no Common Stock may be issued to the Grantee at a time
earlier than otherwise expressly provided in this Agreement.     (c)        The
Company’s obligations to the Grantee with respect to the Deferred Stock Units
will be satisfied in full upon the issuance of shares of Common Stock
corresponding to such Deferred Stock Units.

5.        Dividend, Voting and Other Rights.

  (a)        The Grantee shall have no rights of ownership in the Deferred Stock
Units [except for a right to dividend equivalents payable in cash on a current
basis on the Common Stock underlying the Deferred Stock Units as provided in
Section 5(b) below (“dividend equivalents”), ]and shall have [no right to
dividends and ]no right to vote Deferred Stock Units until the date on which the
Common Stock underlying the Deferred Stock Units is transferred to the Grantee
pursuant to Section 4 above.

2



--------------------------------------------------------------------------------



 



  [(b)        Subject to the forfeiture of Deferred Stock Units as provided for
in this Agreement, the Company shall pay the Grantee dividend equivalents on the
Common Stock underlying the Deferred Stock Units on a current basis in cash as
if such Common Stock were actually issued to the Grantee.]     ([c])        The
obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver shares of Common Stock
in the future, and the rights of the Grantee will be no greater than that of an
unsecured general creditor. No assets of the Company will be held or set aside
as security for the obligations of the Company under this Agreement.

ARTICLE III
GENERAL PROVISIONS

1.        Adjustments. The number of shares of Common Stock issuable pursuant to
the Deferred Stock Units is subject to adjustment as provided in Section 13 of
the Plan.   2.        Compliance with Law. The Company shall make reasonable
efforts to comply with all applicable federal and state securities laws;
provided, however, notwithstanding any other provision of this Agreement, the
Company shall not be obligated to issue any shares of Common Stock pursuant to
this Agreement if the issuance thereof would result in a violation of any such
law.   3.        Compliance with Section 409A of the Code. To the extent that
the Grantee is or becomes subject to payment of U.S. tax, then appropriate
adjustments may be made if necessary to make the awards comply with Section 409A
of the Code. Reference to Section 409A of the Code will also include any
proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service.   4.        Withholding Taxes. To the extent that the
Company or any Subsidiary is required to withhold any federal, state, local or
foreign tax in connection with the Deferred Stock Units[, any applicable
dividend equivalents] or the issuance of Common Shares pursuant to this
Agreement, and the amounts available to the Company or such Subsidiary are
insufficient, it shall be a condition to the issuance of such Common Shares that
the Grantee make arrangements satisfactory to the Company or such Subsidiary for
payment of the balance of such taxes required to be withheld. This tax
withholding obligation shall or may be satisfied by the Company withholding
Common Shares otherwise issuable pursuant to this award in order to satisfy the
minimum tax withholding amount permissible under the method that results in the
least amount withheld.   5.        Continuous Employment. For purposes of this
Agreement, the continuous employment of the Grantee with the Company or a
Subsidiary shall not be deemed to have been interrupted, and the Grantee shall
not be deemed to have ceased to be an employee of the Company or Subsidiary, by
reason of the (i) transfer of his employment

3



--------------------------------------------------------------------------------



 



    among the Company and its Subsidiaries or (ii) a leave of absence approved
by an officer of the Company or a Subsidiary.   6.        Right to Terminate
Employment. No provision of this Agreement shall limit in any way whatsoever any
right that the Company or a Subsidiary may otherwise have to terminate the
employment of the Grantee at any time. Nothing herein shall be deemed to create
a contract or a right to employment with respect to the Grantee.   7.  
     Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement, or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.   8.        Amendments. Any amendment to the Plan
shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto; provided, however, that no amendment shall
impair the rights of the Grantee under this Agreement without the Grantee’s
consent.   9.        Severability. In the event that one or more of the
provisions of this Agreement shall be invalidated for any reason by a court of
competent jurisdiction, any provision so invalidated shall be deemed to be
separable from the other provisions hereof, and the remaining provisions hereof
shall continue to be valid and fully enforceable.   10.        Relation to Plan.
This Agreement is subject to the terms and conditions of the Plan. In the event
of any inconsistency between the provisions of this Agreement and the Plan, the
Plan shall govern. The Board acting pursuant to the Plan, as constituted from
time to time, shall, except as expressly provided otherwise herein, have the
right to determine any questions which arise in connection with the grant of the
Deferred Stock Units.   11.        Governing Law. This Agreement is made under,
and shall be governed by and construed in accordance with the internal
substantive laws of the State of Ohio.            This Agreement is executed by
the Company as of the                      day of 20     .

     
 
  THE J. M. SMUCKER COMPANY
 
   
 
  By:
 
  Title:

4



--------------------------------------------------------------------------------



 



     The undersigned hereby acknowledges receipt of an executed original of this
Deferred Stock Units Agreement, together with a copy of the Plan Prospectus,
dated                     , summarizing key provisions of the Plan, and accepts
the award of Deferred Stock Units granted hereunder on the terms and conditions
set forth herein and in the Plan.

         
Date:                     , 20     
 
 
Grantee:                        

5